Citation Nr: 1224320	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include on a secondary basis.

2.  Entitlement to an effective date for an award of service connection for posttraumatic stress disorder (PTSD), prior to November 19, 2007.

3.  Entitlement to an effective date for an award of service connection for bilateral hearing loss, prior to February 18, 2008.

4.  Entitlement to an effective date for an award of service connection for tinnitus, prior to February 18, 2008.

5.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

(The issue of whether there was clear and unmistakable error (CUE) in an October 22, 1974 Board of Veterans' Appeals (Board) decision that denied service connection for a nervous disorder is the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated April 2008, the RO granted the Veteran's claim for service connection for PTSD, and assigned a 50 percent evaluation for it, effective November 19, 2007.  A July 2008 rating decision granted service connection for bilateral hearing loss and tinnitus, effective February 18, 2008.  The Veteran has disagreed with the rating assigned to PTSD, and the effective dates of the awards of service connection for PTSD, bilateral hearing loss and tinnitus.

In a written statement dated November 2011, and during the hearing that month before the undersigned, the Veteran withdrew his claim for service connection for a heart disability manifested by chest pain, as well as his attempt to reopen a claim for service connection for a psychiatric disability, other than PTSD.  This decision, accordingly, is limited to the issues set forth on the cover page.

The issue of entitlement to an effective date for an award of service connection for bilateral hearing loss, prior to February 18, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for, among other disabilities, PTSD, evaluated as 50 percent disabling.

2.  The Veteran's erectile dysfunction may not be disassociated from his service-connected PTSD.

3.  The Veteran's claim for service connection for a psychiatric disability was denied by the Board in October 1974.

4.  The Veteran's request to reopen a claim for service connection for PTSD was received on November 19, 2007.

5.  The Veteran's initial claim for service connection for tinnitus was received on February 18, 2008.

6.  Throughout the rating period on appeal, PTSD has been manifested by symptoms productive of occupational and social impairment comparable to no worse than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is proximately due to or the result of a service-connected disease of injury.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).

2.  The criteria for an award of service connection for PTSD, prior to November 19, 2007, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

3.  The criteria for an award of service connection for tinnitus, prior to February 18, 2008, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

4.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  In light of the favorable finding with regard to the issue of service connection for erectile dysfunction, no further discussion of VCAA compliance regarding this claim is warranted at this time.

Duty to Notify

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial rating assigned for PTSD, as well as the effective dates for the awards of service connection for PTSD and tinnitus, does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment, and effective dates for awards of service connection, triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The June 2009 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating his service-connected PTSD, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  It also provided the Veteran with the relevant law and regulations pertaining to effective dates.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected PTSD, and he was advised of what was needed to achieve an earlier effective date.  Thus, VA's duties under sections 5104 and 7105 have been satisfied.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, Vet Center records, private and VA medical records, VA examination reports, a statement from the Veteran's spouse, and the Veteran's testimony at a hearing before the undersigned Veterans Law Judge.

As noted, VA clinical examinations with respect to the increased rating and service connection issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  The examiners considered all of the pertinent evidence of record and provided rationale for the opinions offered.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection is in effect for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and for bilateral hearing loss, evaluated as noncompensable.  The combined schedular rating is 60 percent.

The Veteran asserts service connection is warranted for erectile dysfunction.  Private medical records disclose the Veteran was seen in November 2006, and reported the gradual onset of erectile dysfunction over the two previous years.  Following an examination, the examiner stated the Veteran had erectile dysfunction and that there might be a psychological component to his erections.  

On VA examination in June 2008, the Veteran asserted he began to have problems with erectile dysfunction around 2001, and that he saw his general practitioner the following year.  Initially, it was just partial, but he was now unable to have any erections without medication.  The assessment was erectile dysfunction.  The examiner opined it was not as likely as not related to PTSD.  She observed that the Veteran's symptoms seemed to respond to medication.  Thus, she concluded that it was unlikely that his erectile dysfunction was psychogenic in origin and is more likely organic.  

In a statement dated November 2011, a VA physician related he had been treating the Veteran for nearly three years.  He referred to the opinion rendered on the June 2008 VA examination and commented that it was circular logic and not consistent with scientific data or clinical practice.  He stated three studies showed a modest positive benefit in subjects with PTSD and no evidence of organic pathology.  He added that PTSD was considered to be a likely cause of erectile dysfunction if an organic etiology cannot be found since, like all anxiety disorders, it is commonly associated with erectile dysfunction.  He observed that anxiety is a strong inducer of sexual dysfunction, and there was no way to prove causality except by this association.  The physician concluded that the Veteran would not have erectile dysfunction if he had not developed PTSD.

Clearly, the opinions offered by the VA examiners are conflicting. Each provided an explanation for the opinion that was provided. The Board finds, therefore, that the evidence is in equipoise.  Thus, with resolution of doubt in the Veteran's favor, the Board concludes service connection for erectile dysfunction as secondary to the Veteran's service-connected PTSD is warranted.

	II.  Effective date

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).

The Veteran asserts an earlier effective date is warranted for the awards of service connection for PTSD and tinnitus.  

By decision dated October 1974, the Board denied the Veteran's claim for service connection for a nervous disorder.  The Veteran argues the symptoms he exhibited at that time would now be diagnosed as PTSD.  Initially, the Board points out the Veteran has claimed clear and unmistakable error (CUE) in the Board's October 1974 determination.  In a separate decision, the Board found CUE was not present in that decision.

Other than a Certificate of Marriage received in December 1978, and a VA Declaration of Marriage Form received in April 1980, the next communication from the Veteran was received on November 19, 2007.  It was in this statement that the Veteran indicated he wanted to "reopen" a claim for service connection for PTSD.  Service connection for PTSD was ultimately granted by the RO in April 2008.  The proper effective date for the award is, therefore, the date of his reopened claim.  In the absence of CUE, there is no basis for an earlier effective date.

With respect to the claim for an earlier effective date for the award of service connection for tinnitus, the Board points out that the Veteran's initial claim for service connection, submitted in April 1971, was limited to hearing loss and jungle rot.  He did not file a claim for service connection for ringing in the ears until February 19, 2008.  The Veteran has not alleged he had previously submitted a service connection claim for tinnitus.  Accordingly, this is the proper effective date for the award of service connection for tinnitus.  

Thus, in this case, the law is dispositive of the earlier effective date claims, and each should be denied because of lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	III.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

On VA psychiatric examination in January 2008, the Veteran asserted he thought about his experiences in Vietnam every day.  He reported dreams about once a month.  On mental status evaluation, the Veteran was alert and fully oriented.  He was quite organized.  He became emotional and almost tearful at points when discussing stressors.  There was no evidence of delusions or hallucinations.  The Veteran described that he felt "on the verge of being paranoid" at times due to always being aware of watching out for people who may cross him.  Eye contact was adequate.  He denied suicidal thinking or behavior. His personal hygiene was good.  He reported obsessional thought patterns, frequently planning things out and needing to be in control of situations.  He denied specific rituals, other than those related to PTSD, such as checking locks, making sure his house is protected and sleeping with a gun nearby.  He said his mood was stable.  He acknowledged he was quick to anger, but had not been involved in physical altercations.  He displayed euthymic affect, with full range, with some difficulty discussing traumatic events.

The diagnoses were PTSD, chronic and obsessive compulsive personality features.  The Global Assessment of Functioning score was 60-65.  The examiner commented the Veteran had minimal impairment in occupational functioning through the years, as he was able to have jobs where his hypervigilance was helpful and adaptive to him, but he reported more social impairment.  He said he was in a positive marriage.  The examiner estimated the Veteran's PTSD symptoms were mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner further stated that the Veteran's PTSD did not have the severity to interfere with occupational functioning, but did interfere with social functioning to a higher degree.  

In a statement dated February 2008, the Veteran's spouse, who indicated she was a nurse in service, asserted the unseen, untreated wounds of war the Veteran sustained "threatened to rip our marriage apart."

The Veteran was again afforded a psychiatric examination by the VA in November 2008.  It was noted the Veteran had never been hospitalized for mental health reasons.  The Veteran described having an okay relationship with his wife.  He was not close to his siblings.  It was indicated he continued to complain of mild symptoms of PTSD.  He described having fairly infrequent symptoms, currently of mild severity, for a duration that could last for about one hour, with remissions.  He said he had a couple of friends who were veterans.  He stated he had recurring nightmares.  A mental status evaluation demonstrated no impairment of thought process or communication.  There were no delusions or hallucinations.  The Veteran's behavior was appropriate.  He denied suicidal or homicidal ideation.  He endorsed a good history of maintaining minimal personal hygiene.  The Veteran also endorsed obsessional thought patterns.  He denied panic attacks and other symptoms of panic attacks, besides his occasional chest pain.  The examiner commented that the Veteran's occasional chest pain was not a symptom of a more pervasive panic attack.  He denied diagnosable depression and anxiety otherwise.  He also denied impaired impulse control.  The Veteran stated he slept about six hours per night.  He spent his free time keeping up with his house and cottage and did a lot of home improvement projects.  He also liked to read.  The diagnoses were PTSD, by history, chronic and stable, of mild severity and obsessive-compulsive personality features, by history.  The Global Assessment of Functioning score for PTSD was 60-65.

VA outpatient treatment records show the Veteran was seen in December 2008.  He reported he had been depressed for 20 years.  He admitted to having had periods where he felt good, but it was event specific and lasted only a few days.  He had trouble staying asleep and had little energy.  On examination, the Veteran was cooperative and his behavior normal.  He appeared depressed.  There were no audio and visual hallucinations or delusions.  He had no thoughts of harming himself or others.  The assessments were PTSD, depressive disorder (rule out major depressive disorder versus dysthymia) and obsessive-compulsive personality traits.  The Global Assessment of Functioning score was 60.  In January 2009, it was noted the Veteran had been started on medication at the previous visit.  He stopped it due to side effects.  An examination disclosed he had no active suicidal or homicidal ideation.  There were no hallucinations or delusions.  His affect was blunted. He had appropriate concentration and attention.  Insight and judgment were good.  The diagnoses were PTSD, acute, with chronic depressive disorder, not otherwise specified and obsessive-compulsive personality traits.  The Global Assessment of Functioning score was 55.  It was noted the following month that the Veteran's PTSD symptoms had not changed.  His nightmares were infrequent.  His anxiety and sense of foreshortened future were most problematic.  

The Veteran was again afforded a psychiatric examination by the VA in November 2009.  On mental status evaluation, the Veteran was appropriately groomed.  He did not display any impairment in thought process or communication.  He had no evidence of delusions or hallucinations.  He had some constriction of affect.  He did not always maintain eye contact.  While he did not report suicidal thinking, plan or intent, with respect to homicidality, the Veteran indicated "only in my dreams," but he had never wanted to act on this.  He continued to be somewhat obsessive in his thinking and he like to plan things out and be in control of situations.  There was no objective evidence of memory loss or impairment.  He noted he has gone back to check things, such as making sure a door is locked, but this had not significantly disrupted his daily activities.  He related he had periods that could best be described as "cardiac awareness" where he was aware of his heartbeat and believed it was beating faster than usual.  The diagnoses were PTSD, chronic and obsessive-compulsive personality traits.  The Global Assessment of Functioning score for PTSD was 60.  

The examiner noted the Veteran continued to describe symptoms consistent with a diagnosis of PTSD, with an estimated mild to moderate severity and mild to moderate impairment.  He reported he continued in a positive marital relationship and that he continued to have some friends, primarily veterans.  He reported he was able to have some regular activities he enjoyed.  The primary change in the previous year was that he was on medication.  The examiner stated she did not find significant increase in the Veteran's symptoms since the previous examination.  She opined there would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but that the Veteran presented with generally satisfactory functioning with routine behavior, self-care and normal conversation.  

The question before the Board is whether the evidence supports an initial rating in excess of 50 percent evaluation for PTSD.  In order to assign a higher rating, the record must show deficiencies in most areas.  The clinical findings of record do not support such a finding at any time during the rating period on appeal.  In this regard, the Board notes that, although the Veteran does exhibit some obsessional rituals, there is no indication they have interfered with his routine activities.  He is able to maintain his personal hygiene, and there is no indication of impaired impulse control.  He specifically denied this on the November 2008 VA psychiatric examination.  The medical records fail to show any suicidal ideation.  Examiners have consistently assessed his PTSD to be of mild to moderate severity and the Global Assessment of Functioning scores have ranged from 55-65.  GAF scores are not dispositive of entitlement to a higher initial rating, but must be considered in conjunction with the record as a whole.  In this regard, it is significant to note that there has not been demonstration of symptoms noted as examples in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, as demonstrative of serious symptoms commensurate with a GAF score of 50.  Indeed, clinical examination revealed no suicidal ideation, severe obsessional rituals or no friends. 

The Board concedes the Veteran is competent to report symptoms he experiences, such as nightmares and obsessional traits, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his PTSD has increased in severity, so as to warrant a rating in excess of 50 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his PTSD.

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  The record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  While the Board acknowledges the Veteran is not working, the record reflects the Veteran had worked as a fireman for many years until he retired.  Moreover, the Veteran has not alleged that he is unable to has secure or follow a substantially gainful occupation as a result of a service-connected disability.  


Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for erectile dysfunction as secondary to PTSD is granted.

An effective date for an award of service connection for PTSD, prior to November 19, 2007, is denied.

An effective date for an award of service connection for tinnitus, prior to February 18, 2008, is denied.

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran also asserts an earlier effective date is warranted for an award of service connection for bilateral hearing loss. 

The service treatment records reveal the Veteran was seen in July 1970.  It was indicated he had been in a firefight about two weeks earlier, and still had tinnitus. He was able to hear spoken words in a normal tone.  

By rating action dated April 1971, the RO denied the Veteran's claim for service connection for hearing loss.  It was reported that the service records and the examination at discharge were negative for complaints of hearing loss.  It was also indicated it was not shown by the evidence of record.  The Veteran was notified of this determination by letter dated later that month.  It was stated that there was no evidence in his medical records or elsewhere of the existence of defective hearing.  He did not appeal this decision, and it became final. 

In his substantive appeal dated July 2009, the Veteran stated he sought treatment in service in July 1970 for a hearing disorder.  He asserts the claim he submitted upon separation from service in April 1971 was denied on the basis there was no medical information concerning his lack of hearing in his medical record.  He argues this was incorrect.  He alleges his claim was denied incorrectly because there was record of hearing loss in service.  

During the hearing before the undersigned, the Veteran testified that at the time of the April 1971 determination, either records were missing or the records were available and an error was made.  He disputes the RO's finding that there were no records in service pertaining to hearing loss.  The Board broadly construes the Veteran's arguments as raising a claim of CUE in the April 1971 RO decision.  This matter has not been adjudicated by the RO.  This matter is inextricably intertwined with the issue of entitlement to an earlier effective date for an award of service connection for bilateral hearing loss.  Thus, this issue must be deferred pending action on the claim of CUE in the April 1971 rating action.

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the issue of whether there was CUE in the April 1971 rating action that denied service connection for hearing loss.  Only if the Veteran or his representative submits a timely notice of disagreement, should the RO issue a statement of the case on this matter.  If the Veteran then submits a timely substantive appeal as to this issue, then it should be certified to the Board for appellate consideration.  In any event, the claim for an earlier effective date for an award of service connection for hearing loss should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


